 VICTORY VAN CORP
. 219
Victory Van Corporation 
and
 International Union of 
Operating Engineers, Local 99, AFLŒCIO.  
Case 5ŒCAŒ31378 
February 17, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND MEISBURG
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on August 5, 2003, the General Counsel issued the 
complaint on October 27, 2003, against Victory Van 
Corporation, the Respondent, a
lleging that it has violated 
Section 8(a)(1) and (5) of the Act.  The Respondent 

failed to file an answer. 
On December 29, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board.  On Janu-

ary 6, 2004, the Board issued
 an order transferring the 
proceeding to the Board and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the motion are 

therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was filed by November 10, 2003, 
all the allegations in the complaint would be considered 
admitted.  Further, the undisputed allegations in the Gen-
eral Counsel™s motion disclose that the Region, by letter 
dated December 3, 2003, no
tified the Respondent that 
unless an answer was received by December 17, 2003, a 
motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Delaware cor-
poration with an office and 
place of business located in 
Alexandria, Virginia, has been engaged in the business of 
providing moving, shipping, 
receiving, and warehousing 
services to prime contract
ors for the Department of 
Housing and Urban Development.  During the 12-month 
period preceding the issuance of the complaint, the Re-

spondent, in conducting its business operations described 
above, derived gross revenues in excess of $50,000 for 
the transportation of freight from the State of Virginia 

directly to points located outside the State of Virginia, 
and performed services valued in excess of $50,000 in 
states other than the State of Virginia.  We find that the 
Respondent is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and 
that the International Union of Operating Engineers, Lo-

cal 99, AFLŒCIO, the Union, is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of the Respondent within the 
meaning of Section 2(11) of the Act and agents of the 
Respondent within the meaning of Section 2(13) of the 

Act:  Stephen L. Henegar      Senior Vice-President 
Michael S. Smith          Chief Financial Officer 
 The following employees of the Respondent (the unit), 
constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the 
Act: Included:  All full-time and regular part-time moving 
van drivers, two and one-half ton truck drivers, tractor 
truck drivers, forklift operators, shipping and receiving 

clerks, and material handling laborers, employed by the 
Employer at the HUD Building, 7th and D Streets, 
S.W., Washington, D.C. 
Excluded:  All other employees, casual employees, pro-

fessional employees, office clerical employees, guards 

and supervisors as defined by the Act. 
Since about March 9, 2000, and at all material times, 
the Union has been the desi
gnated, exclusive collective-
bargaining representative of th
e unit and, since then, the 
Union has been recognized as the representative by the 

Respondent.  This recognitio
n has been embodied in suc-
cessive collective-bargaining 
agreements, the most recent 
of which was effective from March 9, 2000, through 

March 8, 2003. 
At all times since about March 9, 2000, and at all ma-
terial times, based on Section 9(a) of the Act, the Union 

has been the exclusive collective-bargaining representa-

tive of the unit. 
On about February 25, 2003, the Union and the Re-
spondent reached complete ag
reement on terms and con-
ditions of employment of the unit to be incorporated in a 
341 NLRB No. 28 
 VICTORY VAN CORP
. 220 
collective-bargaining agreem
ent, effective March 9, 
2003. 
Since about March 12, 2003, the Union has requested 
that the Respondent execute a written contract containing 
the agreement described above, and implement the wage 
increase negotiated as part of that agreement. 
Since about March 12, 2003, the Respondent, by 
Stephen L. Henegar and/or Michael S. Smith, has failed 

and refused the Union™s oral and written requests to exe-
cute the agreement. 
By letter dated September 9, 2003, the Respondent, by 
Stephen L. Henegar, states that on February 25, 2003, the 

Respondent and the Union ﬁdid finally mutually agree to 
the terms and conditions of a new one year contractﬂ and 
that the Union™s August 4,
 2003 unfair labor practice 
charge is based on ﬁour failure to implement the March 
9, 2003 negotiated wage increase.ﬂ 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain collectively 
and in good faith with the exclusive collective-

bargaining representative of its employees within the 
meaning of Section 8(d) of the Act, and has thereby en-
gaged in unfair labor practices affecting commerce 

within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent has violated Section 8(a)(5) 
and (1) by failing since March 12, 2003, to execute a 
written contract containing the agreement reached on 
February 25, 2003, we shall order the Respondent to 

execute the agreement and give
 retroactive effect to its 
terms, including the provision requiring the implementa-
tion of a wage increase.  We
 shall also order the Respon-
dent to make the unit employees whole for any losses 
attributable to its failure to implement the wage increase 
required by the agreement, as set forth in 
Ogle Protection 
Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th 
Cir. 1971), with interest as prescribed in 
New Horizons 

for the Retarded
, 283 NLRB 1173 (1987).  
ORDER The National Labor Relations Board orders that the 
Respondent, Victory Van Corporation, Alexandria, Vir-

ginia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with International Union of Operating Engi-
neers, Local 99, AFLŒCIO, 
as the exclusive collective-bargaining representative for the unit described below, 
by failing and refusing to execute a written contract con-
taining the complete agreement reached with the Union 

regarding the terms and conditions of employment of 
unit employees.  The unit is:  
Included:  All full-time and regular part-time moving 
van drivers, two and one-half ton truck drivers, tractor 
truck drivers, forklift operators, shipping and receiving 
clerks, and material handling laborers, employed by the 

Employer at the HUD Building, 7th and D Streets, 
S.W., Washington, D.C. 
Excluded:  All other employees, casual employees, pro-

fessional employees, office clerical employees, guards 
and supervisors as defined by the Act.  
(b) Failing and refusing to implement wage increases 
required by the agreement. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Execute a written contract containing the agree-
ment reached by the Respond
ent and the Union on Feb-
ruary 25, 2003, containing terms and conditions of em-
ployment, give retroactive e
ffect to the agreement, and 
make unit employees whole for any loss of earnings they 
have suffered as a result of the Respondent™s failure to 
implement the wage increase 
required by the agreement, 
with interest as set forth in the remedy section of this 
Decision. (b) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(c) Within 14 days after service by the Region, post at 
its facility in Alexandria, Virginia, copies of the attached 

notice marked ﬁAppendix.ﬂ
1  Copies of the notice, on 
forms provided by the Regional Director for Region 5, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
                                                          
 1 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS 
BOARD
 221
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since March 12, 2003. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to ba
rgain collectively and 
in good faith with International Union of Operating En-

gineers, Local 99, AFLŒCIO, 
as the exclusive collective-
bargaining representative of our employees in the unit 
described below, by failing and refusing to execute a 
written contract containing the complete agreement 

reached with the Union regarding the terms and condi-
tions of employment of unit employees.  The unit is:  
Included:  All full-time and regular part-time moving 
van drivers, two and one-half ton truck drivers, tractor 
truck drivers, forklift operators, shipping and receiving 
clerks, and material handling laborers, employed by us 
at the HUD Building, 7th and D Streets, S.W., Wash-
ington, D.C. 
Excluded:  All other employees, casual employees, pro-
fessional employees, office clerical employees, guards 
and supervisors as defined by the Act.  
WE WILL NOT fail and refuse to implement wage in-
creases required by the agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL execute a written contract containing the 
agreement reached by us and 
the Union on February 25, 
2003, containing terms and conditions of employment, 
WE WILL 
give retroactive effect to that agreement, and 
WE 
WILL 
make unit employees whole for any loss of earnings 
they have suffered as a result of our failure to implement 
the wage increase required 
by the agreement, with inter-
est. VICTORY 
VAN CORPORATION   